DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 17 recite the limitation "the controlled system" in lines 4 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-13, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezuka U.S. PGPub 2011/0046863.
Regarding claims 1 and 11, Tezuka discloses a redundant control system comprising: 
a plurality of channels each comprising a processing system configured to execute a control application for a controlled system (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4); and a switchover artificial intelligence control operable to: evaluate a state of the channels of the redundant control system (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4); monitor a plurality of input/output data and communication data of the channels (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4); apply a fault model (e.g. fault determiner) to determine one or more component faults and system faults of the channels based on the state, the input/output data, and the communication data (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4); and command a switchover of a control function from one of the channels having a lower health status to one of the channels having a higher health status (e.g. smaller failure level) based on the component faults and system faults of the channels (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4).
 	Regarding claims 2 and 12, Tezuka discloses the redundant control system of claim 1, wherein the input/output data comprises one or more sensor inputs and one or more outputs to a plurality of components of the controlled system (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4).
 	Regarding claims 3 and 13, Tezuka discloses the redundant control system of claim 2, wherein the fault model defines a plurality of relationships between the component faults of the components and the system faults (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4).

 	Regarding claims 7 and 17, Tezuka discloses the redundant control system of claim 1, wherein the switchover artificial intelligence control is configured to apply trending that identifies inconsistent behavior not matching a known fault mode or an expected result from a model of the controlled system (e.g. pg. 1, ¶7-8; pg. 3, ¶56; pg. 4, ¶64 and 68-72; pg. 4-5, ¶74 and 76-78; Fig. 2-4).
 	Regarding claims 8 and 18, Tezuka discloses the redundant control system of claim 1, wherein the processing system comprises a multi-core processor, and the control application executes in a different processing core from the switchover artificial intelligence control (e.g. pg. 3, ¶42; Fig. 2).
 	Regarding claims 10 and 20, Tezuka discloses the redundant control system of claim 1, wherein the controlled system is a gas turbine engine (e.g. abstract; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka as applied to the claims above, and further in view of Karpman et al. U.S. PGPub 2019/0226353.
Tezuka discloses a processing system to implement a control system, but does not explicitly disclose the processing system comprising a memory system with a non-volatile memory.
 	Karpman discloses a memory system with a non-volatile memory, and a control application and a switchover control reside in different portions of the non-volatile memory (e.g. pg. 2, ¶18-20, wherein distinct control instructions reside in different portions of the memory).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a memory system with the processing system. One of ordinary skill in the art would have been motivated to do this in order to permanently store control instruction for the control system.
 	Therefore, it would have been obvious to modify Tezuka with Karpman to obtain the invention as specified in claims 9 and 19.

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 2, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116